Summary
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/386,526, filed on 12/21/2016.
Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,714,553 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The new title has been submitted on 2/8/2022 is acknowledged and accepted.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. New claims 18-20 have been added.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: the insulation layer covering a top surface and a sidewall of each of the first and second wirings; and the encapsulation layer encapsulating the plurality of pixels and extending from the display region to the peripheral region to cover the insulation layer, wherein: the insulation layer is disposed between the first wiring and a lowermost inorganic layer of the plurality of stacked layers and between the second wiring and the lowermost inorganic layer of the plurality of stacked layers, and the encapsulation layer is directly on the insulation layer in the peripheral region, in combination with the additionally claimed features.
In Re claims 2-7, they are allowable because of their dependence on claim 1.

B.	Re claim 8, the prior art cannot be used to anticipate, nor to render obvious the limitations of: an insulation layer on the third and fourth wirings, the insulation layer covering a top surface and a sidewall of each of the third and fourth wirings; and the encapsulation layer encapsulating the plurality of pixels and extending from the display region to the peripheral region to cover the insulation layer, wherein: the insulation layer is disposed between the third wiring and a lowermost inorganic layer of the plurality of stacked layers and between the fourth wiring and the lowermost inorganic layer of the plurality of stacked layers, and the encapsulation layer is directly on the insulation layer in the peripheral region, in combination with the additionally claimed features.
In Re claims 9-17, they are allowable because of their dependence on claim 8.

C.	Re claim 18, the prior art cannot be used to anticipate, nor to render obvious the limitations of: an insulation layer disposed directly on the first and second wirings in the peripheral region, the insulation layer covering a top surface and a sidewall of each of the first and second wirings; and the encapsulation layer encapsulating the organic light-emitting structure and extending from the display region to the peripheral region to cover the insulation layer, wherein the encapsulation layer is disposed directly on the insulation layer in the peripheral region, in combination with the additionally claimed features.
In Re claims 19 and 20, they are allowable because of their dependence on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892




/LEX H MALSAWMA/Primary Examiner, Art Unit 2892